 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENNIS FLAHERTY,                                  No. 1:20-cv-00316-DAD-SKO
12                       Plaintiff,
13           v.                                         ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    BOHN PROPERTIES, INC., TODD
      BOHN, iHOUSEweb, Inc.,                            (Doc. 6)
15
                         Defendants.
16

17

18          On April 8, 2020, Plaintiff filed a “Notice of Dismissal of Defendants Bohn Properties, Inc.,

19   Todd Bohn, and iHOUSEweb, Inc. With Prejudie [sic] pursuant to FRCP 41(a)(1)(A)(i),” in which

20   Plaintiff requests that the case be dismissed with prejudice. (Doc. 12.) The body of the notice

21   similarly states that the dismissal is with prejudice, and this notice follows a notice of settlement

22   filed on March 30, 2020. (Id. at 1; see Doc. 4.) Plaintiff filed this notice before any of the three

23   defendants served either an answer or a motion for summary judgment. As such, Plaintiff has

24   voluntarily dismissed this matter with prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal

25   Rules of Civil Procedure. The Court therefore DIRECTS the Clerk to close this case.

26
     IT IS SO ORDERED.
27

28
 1
     Dated:   April 8, 2020         /s/   Sheila K. Oberto     .
 2                            UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              2
